                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

RAYMOND P. GABRIEL ,           )          CIVIL NO. 17-00548 JAO-RLP
                               )
          Plaintiff,           )
                               )          ORDER ADOPTING MAGISTRATE
     vs.                       )          JUDGE’S FINDINGS AND
                               )          RECOMMENDATION
SECURITAS SECURITY             )
SERVICES USA, INC.,            )
                               )
          Defendant.           )
______________________________ )

                 ORDER ADOPTING MAGISTRATE JUDGE’S
                   FINDINGS AND RECOMMENDATION

      Findings and Recommendation having been filed and served on all parties

on March 27, 2019, and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to 28 U.S.C.

§ 636(b)(1)(C) and Local Rule 74.2, the “Findings and Recommendation to Grant

Defendant Securitas Security Services USA, Inc.’s Motion to Compel Arbitration

and to Stay This Litigation” are adopted as the opinion and order of this Court.

      IT IS SO ORDERED.

      DATED:       Honolulu, Hawai‘i, April 16, 2019.
